Citation Nr: 0945214	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the back, 
shoulders, hands, and knees.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1967 to July 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.     

In a December 2008 decision, the Board remanded this matter 
for additional medical inquiry.  


FINDING OF FACT

The preponderance of the evidence of record indicates that 
the Veteran's arthritis of the back, shoulders, hands, and 
knees is not related to service.  


CONCLUSION OF LAW

The Veteran's arthritis of the back, shoulders, hands, and 
knees was not incurred in or aggravated by active service, 
nor may it be presumed related to service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification here in letters to the Veteran 
in October 2006 and February 2009.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the elements of his claim, and of the evidence necessary 
to substantiate his claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the January 2007 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits to the Claim for Service Connection 

The Veteran claims that he has a current arthritis disorder 
which relates to a motor vehicle accident (MVA) he 
experienced during active service in August 1969.  The RO 
originally denied the Veteran's service connection claim in a 
September 1995 rating decision.  The Veteran did not appeal 
that decision.  Thus, the RO's decision became final.  See 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2009).  The 
Veteran also filed several subsequent claims to reopen his 
service connection claim for arthritis, which were also 
denied in unappealed and final rating decisions.  The most 
recent such denial came in a May 2005 rating decision.  Id.   

In September 2006, the Veteran filed another claim to reopen 
his service connection claim, which the RO denied in the 
January 2007 rating decision on appeal.  In December 2008, 
the Board reopened the Veteran's service connection claim, 
and remanded the matter for further development.  In the 
October 2009 Supplemental Statement of the Case, the RO 
denied the Veteran's reopened claim for service connection 
for arthritis of the back, shoulders, hands, and knees.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

Certain disorders, to include arthritis, will be presumed to 
have been incurred in or aggravated by service if such a 
disorder manifests to a degree of 10 percent or more within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this matter, the medical evidence of record indicates that 
the Veteran has a current arthritis disorder.  A March 2007 
private chiropractic report of record notes diagnoses of 
degeneration and pain involving the cervical, thoracic, and 
lumbar spine.  An August 2007 VA compensation examination 
reports of record notes degenerative changes and complaints 
of pain and swelling in the Veteran's lumbosacral spine, 
shoulders, hands, and knees.  And a March 2009 VA 
compensation examination report of record notes degenerative 
changes in the shoulders, thumbs, and lumbar spine.   

Moreover, the record contains medical evidence of in-service 
injuries.  Service treatment records show, as a result of the 
in-service MVA, complaints of pain in the back and neck, 
tingling in the upper extremities, weakness in the hands, 
muscle spasms, and a diagnosis of cervical muscle strain.  A 
June 1970 service treatment record indicates trauma to the 
Veteran's left hand, moreover.    

The Board finds service connection for arthritis unwarranted, 
however.  

A finding of presumptive service connection is unwarranted 
here because the medical evidence of record (further detailed 
below) indicates that the Veteran did not have an arthritis 
disorder in service or within his first year of discharge 
from service in 1970.  See 38 C.F.R. §§ 3.307, 3.309.   

A finding of direct service connection would be unwarranted 
here as well because the preponderance of the evidence of 
record indicates that the Veteran's in-service MVA is 
unrelated to the later onset of his arthritis disorders.  See 
38 C.F.R. § 3.303.  

The evidence shows that the Veteran did not develop chronic 
orthopedic disorders until many years following service.  The 
Veteran's discharge reports of medical examination and 
history do not note orthopedic disorders.  Though the record 
shows that the Veteran complained of joint pain beginning in 
the mid 1980s, the earliest diagnosis of record of arthritis 
is found in the March 2007 chiropractic report, dated over 36 
years following discharge from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for an arthritis disorder until 
March 1995, over 24 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim). 

The preponderance of the medical nexus evidence indicates, 
moreover, that the Veteran's service in unrelated to his 
current arthritis disorders.  See Pond, supra.  

The medical evidence in favor of the Veteran's claim to nexus 
is found in the March 2007 chiropractor's report.  This 
examiner stated that the Veteran's current "symptoms appear 
to have come on as a result of an injury consistent" with 
the MVA experienced by the Veteran during service.  But this 
examiner did not indicate a review of the claims file.  The 
examiner indicated that he relied on the Veteran's history in 
formulating his opinion.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based on the recitations of a 
claimant).  And the examiner did not offer a rationale as to 
why the Veteran did not receive an arthritis diagnosis for 36 
years following service, or why the Veteran's arthritis is 
not simply attributable to his age.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (supporting clinical data or other rationale 
should accompany medical opinion).  As such, the Board finds 
the March 2007 chiropractic opinion to be of limited 
probative value here.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (the Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim).  

By contrast, the two VA examiners concluded that the 
Veteran's arthritis disorders are not related to service.  In 
doing so, each indicated a review of the claims file.  See 
Reonal, supra.  Each discussed the evidence of record.  And 
each supported their opinions with rationales.  The August 
2007 VA examiner opined that the Veteran's arthritic 
disorders relate not to service, but to age, while the March 
2009 VA examiner found no evidence in x-rays of a post-
traumatic type of arthritic process.  See Bloom, supra.  And 
finally, these opinions are consistent with the objective 
evidence of record, which indicates onset of an arthritis 
disorder over 36 years following service.  See Maxson, supra.  

In deciding this matter, the Board notes that it has reviewed 
the Veteran's comments, offered in writing and offered before 
the Board in the August 2008 hearing.  The Board notes that 
the Veteran's complaints about such symptoms as pain are 
surely relevant.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  But his statements regarding 
etiology of his arthritis disorders are not persuasive.  
Whether his in-service accident led to a current arthritis 
disorder is a determination that his entirely medical in 
nature.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  As such, the Veteran's statements are of limited 
probative value on the crucial issue before the Board - did 
his in-service MVA cause current arthritis disorders.  On 
that issue, the Board must rely on medical evidence.  

As such, service connection for arthritis of the back, 
shoulders, hands, and knees is unwarranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309.  


ORDER

Entitlement to service connection for arthritis of the back, 
shoulders, hands, and knees is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


